     Case 4:16-cv-03577 Document 187 Filed on 10/27/20 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 JUAN HERNANDEZ, DEQUAN                              CIVIL ACTION NO. 4:16-CV-3577
 KIRKWOOD, MANUEL TREVINO,
 KENT WHEATFALL, and ERIC
 AGUIRRE on behalf of themselves and all
 others similarly situated,
                        Plaintiffs,
         v.
 THE CITY OF HOUSTON, TEXAS,
                        Defendant.



                           Joint Motion to Continue Fairness Hearing

       This Court scheduled a final fairness hearing in the above-captioned matter for December

10, 2020. Because the settlement agreement and notice plan in this case allow 120 days for any

class member to consider the agreement and file an objection or request for exclusion, and

because the agreement allows 30 days for the administrator to receive the settlement fund and

prepare the notices, the parties jointly request that this Court continue the final fairness hearing

until a date certain no later than March 22, 2021.

                                                       Respectfully submitted,

                                                       /s/ Charles Gerstein
                                                       Civil Rights Corps
                                                       1601 Connecticut Ave. NW, Suite 800
                                                       Washington, DC 20009
                                                       charlie@civilrightscorps.org
                                                       (202) 894-6128

                                                       /s/ Anna Rotman
                                                       Kirkland & Ellis LLP
                                                       609 Main St., Suite 4600,
                                                       Houston, TX 77002
                                                       713-836-3750
Case 4:16-cv-03577 Document 187 Filed on 10/27/20 in TXSD Page 2 of 2




                                      Anna.rotman@kirkland.com

                                      /s/ Lena S. Cohen
                                      /s/ Maisie Allison
                                      Kirkland & Ellis LLP
                                      555 South Flower Street,
                                      Los Angeles, CA 90071
                                      (213) 680-8265
                                      Lena.cohen@kirkland.com

                                      Attorneys for Plaintiffs

                                      /s/ Sean Gorman
                                      /s/ Daisy Puente
                                      Bracewell LLP
                                      711 Louisiana Street, Suite 2300
                                      Houston, TX
                                      77002-2770
                                      sean.gorman@bracewell.com

                                      Attorneys for Defendant




                                  2
